Opinion issued February 14, 2013




                                      In The
                               Court of Appeals
                                      For The
                           First District of Texas


                               NO. 01-11-01102-CV


                        MONROE J. LEWIS, Appellant

                                         V.

                          KOA GROUP, INC., Appellee


               On Appeal from the County Civil Court at Law No. 4
                             Harris County, Texas
                         Trial Court Cause No. 993111


                        MEMORANDUM OPINION

       Appellant Monroe J. Lewis has failed to timely file a brief. See TEX. R. APP.

P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant to

file brief).
      Appellant’s brief was first due on May 28, 2012. After being notified that

this appeal was subject to dismissal, appellant did not respond. See TEX. R. APP. P.

38.8(a)(1) (authorizing dismissal for failure to file brief); 42.3(b) (allowing

involuntary dismissal of case).

      We dismiss the appeal for want of prosecution. We dismiss any pending

motions as moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Brown.




                                         2